'The attorneys for appellee have filed a motion to dismiss the' appeal in this cause and upon consideration, it is
Ordered that the said motion be and the same is hereby granted and the appeal in this cause commenced by notice of appeal filed in the Civil and Criminal Court of Record for Pinellas County, Florida, on October 14, 1960, be and the same is hereby dismissed.
The attorneys for appellee have also filed a motion to assess damages against the appellant in this cause and upon consideration, it is
Ordered that the said motion be and the same is hereby denied.